NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         OCT 3 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JESUS NAVARRETE-JURADO,                          No.   15-73108

                Petitioner,                      Agency No. A208-080-828

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Jesus Navarrete-Jurado, a native and citizen of El Salvador, petitions pro se

for review of an immigration judge’s (“IJ”) determination under 8 C.F.R. §

1208.31(a) that he did not have a reasonable fear of persecution or torture and thus

is not entitled to relief from his administrative removal order. Our jurisdiction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual

findings, Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016), and we

review de novo whether the statutory right to counsel was violated, Mendoza-

Mazariegos v. Mukasey, 509 F.3d 1074, 1079 (9th Cir. 2007). We deny the

petition for review.

      We reject the government’s contention that the court does not have

jurisdiction over this petition for review. See Martinez v. Sessions, 863 F.3d 1155,

1159-60 (9th Cir. 2017).

      Substantial evidence supports the IJ’s conclusion that Navarrete-Jurado

failed to establish a reasonable possibility of future persecution in El Salvador on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”).
     Substantial evidence also supports the IJ’s conclusion that Navarrete-Jurado

failed to demonstrate a reasonable possibility of torture by the Mexican

government, or with its consent or acquiescence. See Andrade-Garcia, 828 F.3d

at 836-37.



                                          2                                    15-73108
      We reject Navarrete-Jurado’s contention that the agency denied his right to

counsel. See Tawadrus v. Ashcroft, 364 F.3d 1099, 1103 (9th Cir. 2004)

(explaining requirements for waiver of right to counsel). Navarrete-Jurado’s

contentions that there were other errors by the agency are not supported by the

record.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-73108